Name: 2001/905/EC: Commission Decision of 18 December 2001 approving the Aujeszky's disease eradication programme presented by Belgium and the Netherlands, concerning additional guarantees for pigs destined for the territory of Belgium and the Netherlands and amending Decisions 93/244/EEC and 2001/618/EC (notified under document number C(2001) 4384)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  means of agricultural production;  agricultural activity
 Date Published: 2001-12-19

 Avis juridique important|32001D09052001/905/EC: Commission Decision of 18 December 2001 approving the Aujeszky's disease eradication programme presented by Belgium and the Netherlands, concerning additional guarantees for pigs destined for the territory of Belgium and the Netherlands and amending Decisions 93/244/EEC and 2001/618/EC (notified under document number C(2001) 4384) Official Journal L 335 , 19/12/2001 P. 0022 - 0023Commission Decisionof 18 December 2001approving the Aujeszky's disease eradication programme presented by Belgium and the Netherlands, concerning additional guarantees for pigs destined for the territory of Belgium and the Netherlands and amending Decisions 93/244/EEC and 2001/618/EC(notified under document number C(2001) 4384)(2001/905/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended and updated by Directive 2000/20/EC(2), and in particular Article 9(2) thereof,Whereas:(1) The additional guarantees relating to the implementation of eradication programmes for Aujeszky's disease applicable to intra-Community trade of pigs, and the lists of territories in the Member States where approved disease control programmes are in place, are laid down in Commission Decision 93/244/EEC(3), as last amended by Decision 2001/746/EC(4), which as from 1 July 2002 will be repealed and replaced by the provisions of Decision 2001/618/EC(5), as amended by Decision 2001/746/EC.(2) By letters dated 14 September 2001 and 18 October 2001, respectively Belgium and the Netherlands have submitted to the Commission information on their control and eradication programme for Aujeszky's disease. The programmes should allow Aujeszky's disease to be eradicated from the territory of Belgium and the Netherlands in the future.(3) In accordance with Article 9(2) of Directive 64/432/EEC, the Commission has examined the programmes. The programmes meet the criteria laid down in Article 9(1) of the said Directive and can therefore be approved.(4) Decisions 93/244/EEC and 2001/618/EC must be amended to include the territories of Belgium and the Netherlands in the list of the territories of the Member States or regions thereof, where approved disease control programmes are in place, so that certain additional guarantees may be required by Belgium and the Netherlands in intra-Community trade of pigs.(5) The authorities of Belgium and the Netherlands apply, for national movement of pigs, rules at least equivalent to those provided by the additional guarantees laid down in Community legislation.(6) These additional guarantees must not be requested, however, from Member States or regions of Member States which are themselves regarded as free from Aujeszky's disease.(7) The measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The programmes presented by Belgium and the Netherlands for the eradication of Aujesky's disease are hereby approved.The additional guarantees that Belgium and the Netherlands may require in intra-Community trade of pigs shall be those provided for in Decision 93/244/EEC until 1 July 2002, and in Decision 2001/618/EC and its subsequent amendments, after that date.Article 2The texts in Annex I to Decision 93/244/EEC and Annex II to Decision 2001/618/EC are replaced by the text in the Annex to this Decision.Article 3This Decision shall apply from 1 January 2002.Article 4This Decision is addressed to the Member States.Done at Brussels, 18 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 163, 4.7.2000, p. 35.(3) OJ L 111, 5.5.1993, p. 21.(4) OJ L 278, 23.10.2001, p. 41.(5) OJ L 215, 9.8.2001, p. 48.ANNEX"Member States or regions thereof where approved Aujeszky's disease control programmes are in place>TABLE>"